174 S.W.3d 76 (2005)
Derald D. HUMPHREY, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85326.
Missouri Court of Appeals, Eastern District, Division One.
October 25, 2005.
Amanda R. Schehr, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lacey R. Searfoss, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Movant, Derald D. Humphrey, appeals from the judgment denying his Rule 24.035 motion after an evidentiary hearing. On appeal, movant argues that under section 217.450 RSMo.2000 of the Uniform Mandatory Disposition of Detainers Law, the plea court lacked jurisdiction to accept his *77 plea because he was not notified of a detainer within one year after it was filed with the Department of Correction's facility where he was incarcerated.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).